This defendant insured plaintiff against loss by fire as follows: (1) $2,000 on stock of merchandise; and (2) $500 on store building.
The case is similar in all respects to that of Logan J. Stovall v. Sterling Fire Ins. Co. (La.) 111 So. 707,1 decided this day; except that this defendant carried no insurance on the store fixtures. The two cases were tried together, and the reasons assigned in that case apply here.
                                 Decree.
The judgment appealed from is therefore reversed, and it is now ordered that plaintiff, Logan J. Stovall, do have and recover judgment against defendant, Girard Fire  Marine Insurance Company, for the full sum of $500 and 12 per cent. thereon as damages, with legal interest on the whole from judicial demand until paid, and the costs of both courts.
1 Ante, p. 284. *Page 292